ITEMID: 001-22807
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: SUSLO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Gaukur Jörundsson
TEXT: The applicant, Anna Ivanovna Suslo, is a Ukrainian national, who was born in 1929 and resides in the city of Chernigov. She is represented before the Court by Ms. Rozmovenko, a lawyer practising in Chernigov, Ukraine.
In 2000 the applicant instituted civil proceedings in the Desnyansky District Court of Chernigov against her son, ex-daughter-in-law and the Executive Committee of the Chernigov City Council in relation to a dispute concerning the ownership of an apartment.
On 24 July 2000, the court rejected the applicant’s claim (Рішення Деснянського районного суду м. Чернігова). On 3 October 2000 the Chernigiv Regional Court upheld (Ухвала Чернігівського обласного суду) the decision of the court of first instance.
In 2001 the applicant appealed to the Supreme Court of Ukraine under the new cassation appeal procedure introduced in June 2001. On 5 February, 2002, the panel of three judges of the Civil Chamber of the Supreme Court of Ukraine (Ухвала Верховного Суду України) rejected the applicant’s request for leave to appeal.
A third level of jurisdiction, to be part of the ordinary judicial procedure, was introduced into the Ukrainian legal system by the law of Ukraine “on the Introduction of Changes to the Civil Procedure Code of Ukraine” of 21 June 2001. It came into force on 29 June 2001. Under the new provisions, the parties are entitled to appeal against the decision of the first instance court and/or the appellate court to the Supreme Court of Ukraine, acting as a court of cassation.
The law (Article 329) provides for the filter of cassation appeals by a panel of three judges of the Civil Chamber of the Supreme Court who decide whether or not leave to appeal should be granted. No participation of the parties is foreseen at this stage of proceedings. Leave to appeal is granted unless the panel unanimously decides otherwise.
The system became effective as of 29 June 2001 and concerned cases pending before first and second instance courts.
Under transitional provisions of the same law, any final decision in a civil case could be appealed under the new cassation procedure within three months of the new law coming into force, that was from 29 June to 29 September 2001.
